Exhibit 10.1
 
EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT is made and entered into as of this 10th day of
September, 2013, by and between SPHERIX INCORPORATED, a Delaware corporation
with offices at 7927 Jones Branch Drive, Suite 3125, Tysons Corner, Virginia
22102 (the “Corporation”), and Anthony Hayes, an individual residing at 233 E.
69th St., Apt. 10N, New York, NY 10021 (the “Executive”), under the following
circumstances:
 
RECITALS:


A.           The Corporation desires to secure the services of the Executive
upon the terms and conditions hereinafter set forth; and
 
B.           The Executive desires to render services to the Corporation upon
the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, the parties mutually agree as follows:
 
1.           Employment. The Corporation hereby employs the Executive and the
Executive hereby accepts employment as an executive of the Corporation, subject
to the terms and conditions set forth in this Agreement.
 
2.           Duties. The Executive shall serve as the Chief Executive Officer of
the Corporation, with such duties, responsibilities and authority as are
commensurate and consistent with his position, as may be, from time to time,
assigned to him by the Board of Directors (the “Board”) or Chairman of the Board
of the Corporation. The Executive shall report directly to the Chairman of the
Board of the Corporation. During the Term (as defined in Section 3), the
Executive shall devote his full business time and efforts to the performance of
his duties hereunder unless otherwise authorized by the Board. Notwithstanding
the foregoing, the expenditure of reasonable amounts of time by the Executive
for the making of passive personal investments, the conduct of private business
affairs and charitable and professional activities shall be allowed, provided
such activities do not materially interfere with the services required to be
rendered to the Corporation hereunder and do not violate the confidentiality
provisions set forth in Section 8 below.  For the avoidance of doubt, Executive
may invest or be involved with other ventures and investments, including
intellectual property related ventures and investments, (hereafter “Other
Investments”), so long as all Other Investments are disclosed to the Corporation
and the Corporation determines that Executive’s involvement in any Other
Investment does not contravene any provisions of this Agreement or will breach
any of Executive’s duties to Company or its stockholders.
 
3.           Term of Employment. The term of the Executive’s employment
hereunder, unless sooner terminated as provided herein (the “Initial Term”),
shall be for a period of two (2) years commencing on the date of closing of the
acquisition of North South Holdings, Inc. (“NS”) (the “Commencement Date”). The
term of this Agreement shall automatically be extended for additional terms of
one (1) year each (each a “Renewal Term”) unless either party gives prior
written notice of non-renewal to the other party no later than six (6) months
prior to the expiration of the Initial Term (“Non-Renewal Notice”), or the then
current Renewal Term, as the case may be. For purposes of this Agreement, the
Initial Term and any Renewal Term are hereinafter collectively referred to as
the “Term.”

 
 

--------------------------------------------------------------------------------

 

4.           Compensation of Executive.
 
(a)           The Corporation shall pay the Executive a signing bonus of
$100,000 by wire transfer of immediately available funds to an account
designated by the Executive upon execution of this Agreement by the Corporation
and Executive and upon the contemporaneous closing of the merger of NS with and
into a wholly owned subsidiary of the Corporation (the “Closing Date”).
 
(b)           The Corporation shall pay the Executive as compensation for his
services hereunder, in equal semi-monthly or bi-weekly installments during the
Term, the sum of $350,000 per annum (the “Base Salary”), less such deductions as
shall be required to be withheld by applicable law and regulations. The
Corporation shall review the Base Salary on an annual basis and has the right
but not the obligation to increase it, but has no right to decrease the Base
Salary.
 
(c)           In addition to the Base Salary set forth in Section 4(b) above,
the Executive shall be entitled to receive an annual cash bonus (“Annual Bonus”)
in an amount equal to up to one hundred (100%) percent of his then-current Base
Salary if the Corporation meets or exceeds criteria adopted by the Compensation
Committee of the Board (the “Compensation Committee”) for earning Bonuses which
shall be adopted by the Compensation Committee annually.  Annual Bonuses shall
be paid by the Corporation to the Executive promptly after determination that
the relevant targets have been met, it being understood that the attainment of
any financial targets associated with any bonus shall not be determined until
following the completion of the Corporation’s annual audit and public
announcement of such results and shall be paid promptly following the
Corporation’s announcement of earnings.  The “Target Bonus” for Executive for
2013 shall be 100% of Base Salary (pro-rated for the portion of 2013 commencing
on the Commencement Date of this Agreement) upon achievement of 100% of the
criteria for Executive established by the Compensation Committee.  The
Compensation Committee may provide for lesser or greater percentage Annual Bonus
payments for Executive upon achievement of partial or additional criteria
established or determined by the Compensation Committee from time to time.  For
the avoidance of doubt, if Executive is employed upon expiration of the term of
this Agreement, he shall be entitled to the Annual Bonus for such last year on a
pro-rata basis through the last date of employment, even if he is not employed
by the Corporation on the date the Annual Bonus is paid for such last year.
 
(d)            provided, however, that in the event the parties are unable to
agree to a mutually acceptable Target Bonus at any time during the Term, the
Executive shall receive a guaranteed annual bonus for any such fiscal year of
not less than fifty percent (50%) of the Base Salary.  In his sole discretion,
the Executive may elect to receive such annual bonus in capital stock or options
valued on the Black-Scholes method at the basis determined by the Board in good
faith.
 
(e)           The Corporation shall pay or reimburse the Executive for all
reasonable out-of-pocket expenses actually incurred or paid by the Executive in
the course of his employment, consistent with the Corporation’s policy for
reimbursement of expenses from time to time.
 
(f)           The Executive shall be entitled to participate in such pension,
profit sharing, group insurance, hospitalization, and group health and benefit
plans and all other benefits and plans, including perquisites, if any, as the
Corporation provides to its senior executives, including group family health
insurance coverage which shall be paid by the Corporation (the “Benefit
Plans”).  If at any time during the Term, the Corporation does not provide its
senior executives with health insurance (including hospitalization) under a
Benefit Plan, Executive shall be entitled to secure such health insurance for
himself and his immediate family (i.e., spouse and natural born children) and
the Corporation shall reimburse Executive for the cost of such insurance
promptly after payment by the Executive for such insurance.  For avoidance of
doubt, Executive shall be entitled to secure health insurance from high quality
companies such as Blue Cross/Blue shield, United or Emblem and the ability to
select a no or low deductible plan.  If Executive secures such health insurance,
such health insurance shall be deemed to be a Benefit Plan hereunder.

 
 

--------------------------------------------------------------------------------

 

(g)           The Corporation shall execute and deliver in favor of the
Executive an indemnification agreement on the same terms and conditions entered
into with the other officers and directors of the Corporation.  Such agreement
shall provide for the indemnification of the Executive for the term of his
employment and for a period of at least six (6) years thereafter.  The
Corporation shall maintain directors’ and officers’ insurance during the Term
and for a period of at least six (6) years thereafter.
 
(h)           The Corporation shall also hire a New York City based executive
assistant to assist the Executive with his duties.
 
5.           Termination.
 
(a)           This Agreement and the Executive’s employment hereunder shall
terminate upon the happening of any of the following events:
 
(i)           upon the Executive’s death;
 
(ii)           upon the Executive’s “Total Disability” (as herein defined);
 
(iii)           upon the expiration of the Initial Term of this Agreement or any
Renewal Term thereof, if either party has provided a timely Non-Renewal Notice
in accordance with Section 3, above;
 
(iv)           at the Executive’s option, upon ninety (90) days prior written
notice to the Corporation;
 
(v)           at the Executive’s option, in the event of an act by the
Corporation, defined in Section 5(c), below, as constituting “Good Reason” for
termination by the Executive; and
 
(vi)           at the Corporation’s option, in the event of an act by the
Executive, defined in Section 5(d), below, as constituting “Cause” for
termination by the Corporation.
 
(b)           For purposes of this Agreement, the Executive shall be deemed to
be suffering from a “Total Disability” if the Executive has failed to perform
his regular and customary duties to the Corporation for a period of 180 days out
of any 360-day period and if before the Executive has become “Rehabilitated” (as
herein defined) a majority of the members of the Board, exclusive of the
Executive, vote to determine that the Executive is mentally or physically
incapable or unable to continue to perform such regular and customary duties of
employment. As used herein, the term “Rehabilitated” shall mean such time as the
Executive is willing, able and commences to devote his time and energies to the
affairs of the Corporation to the extent and in the manner that he did so prior
to his Total Disability.
 
(c)           For purposes of this Agreement, the term “Good Reason” shall mean
that the Executive has resigned due to (i) any diminution of duties inconsistent
with Executive’s title, authority, duties and responsibilities (including,
without limitation, a change in the chain of reporting); (ii) any reduction of
or failure to pay Executive compensation provided for herein, except to the
extent Executive consents in writing to any reduction, deferral or waiver of
compensation, which non-payment continues for a period of fifteen (15) days
following written notice to the Corporation by Executive of such non-payment;
(iii) any relocation of the principal location of Executive’s employment outside
of New York City without the Executive’s prior written consent; (iv) the
consummation of any Change in Control Transaction (as defined below); (v) any
material violation by the Corporation of its obligations under this Agreement
that is not cured within sixty (60) days after receipt of written notice thereof
from the Executive or (vi) the current interim Chief Executive Officer of the
Corporation shall cease to perform services for the Corporation in the capacity
of Executive Chairman of the Board or as a senior executive of the
Corporation.  For purposes of this Agreement, the term “Change in Control
Transaction” means the sale of the Corporation to an un-affiliated person or
entity or group of un-affiliated persons or entities pursuant to which such
party or parties acquire (i) shares of capital stock of the Corporation
representing at least fifty percent (50%) of

 
 

--------------------------------------------------------------------------------

 

outstanding capital stock or sufficient to elect a majority of the Board or of
the board of directors of the Corporation (whether by merger, consolidation,
sale or transfer of shares (other than a merger where the Corporation is the
surviving corporation and the shareholders and directors of the Corporation
prior to the merger constitute a majority of the shareholders and directors,
respectively, of the surviving corporation (or its parent)) (other than the
contemplated NS transaction)) or (ii) all or substantially all of the
Corporation’s assets determined on a consolidated basis.
 
(d)           For purposes of this Agreement, the term “Cause” shall mean any
material breach of this Agreement or any other agreement or certificate signed
by the Executive in connection with that certain Agreement and Plan of Merger by
and among the Corporation, NS and Nuta Technology Corp., a Virginia corporation
(“NUTA”) by Executive or material, gross and willful misconduct on the part of
the Executive in connection with his employment duties hereunder, in all cases
that is not cured within fourteen (14) days after receipt of notice thereof (to
the extent such breach is capable of being cured), or the Executive’s conviction
of or entering of a guilty plea or a plea of no contest with respect to a felony
or any crime involving fraud, larceny or embezzlement resulting in material harm
to the Corporation by the Executive.
 
6.           Effects of Termination.
 
(a)           Upon termination of the Executive’s employment pursuant to Section
5(a)(i) or (ii), in addition to the accrued but unpaid compensation and vacation
pay through the date of death or Total Disability and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive or
his estate or beneficiaries, as applicable, shall be entitled to the following
severance benefits: (i) twelve (12) months’ Base Salary at the then current
rate, payable in a lump sum, less withholding of applicable taxes; (ii)
continued provision for a period of twelve (12) months following the Executive’s
death or Total Disability of benefits under Benefit Plans extended from time to
time by the Corporation to its senior executives; and (iii) payment on a
pro-rated basis of any Annual Bonus or other payments earned in connection with
any bonus plan to which the Executive was a participant as of the date of death
or Total Disability.
 
(b)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iii), where the Corporation has offered to renew the term of the
Executive’s employment for an additional one (1) year period and the Executive
chooses not to continue in the employ of the Corporation, the Executive shall be
entitled to receive only the accrued but unpaid compensation and vacation pay
through the date of termination, payment on a pro-rated basis of any Annual
Bonus or other payments earned in connection with any bonus plan to which the
Executive was a participant as of the date of the Executive’s termination of
employment,  any other benefits accrued to him under any Benefit Plans
outstanding at such time and the reimbursement of documented, unreimbursed
expenses incurred prior to such date. In the event the Corporation tenders a
Non-Renewal Notice to the Executive, then the Executive shall be entitled to the
same severance benefits as if the Executive’s employment were terminated
pursuant to Section 5(a)(v); provided, however, if such Non-Renewal Notice was
triggered due to the Corporation’s statement that the Executive’s employment was
terminated due to Section 5(a)(vi) (for “Cause”), then payment of severance
benefits will be contingent upon a determination as to whether termination was
properly for “Cause.”
 
(c)           Upon termination of the Executive’s employment pursuant to Section
5(a)(v) or other than pursuant to Section 5(a)(i), 5(a)(ii), 5(a)(iii),
5(a)(iv), or 5(a)(vi) (i.e., without “Cause”), in addition to the accrued but
unpaid compensation and vacation pay through the end of the initial two-year
Term or any then applicable extension of the Term and any other benefits accrued
to him under any Benefit Plans outstanding at such time and the reimbursement of
documented, unreimbursed expenses incurred prior to such date, the Executive
shall be entitled to the following severance benefits: (i) twelve (12) months’
Base Salary at the then current rate, to be paid in a single lump sum payment
not later than sixty (60) days following such termination, less withholding of
all applicable taxes; (ii) continued provision for a period of twelve (12)
months after the date of termination of the benefits under Benefit Plans
extended from time to time by the Corporation to its senior executives; and
(iii) payment on a pro-rated basis of any
 

 
 

--------------------------------------------------------------------------------

 

Annual Bonus or other payments earned in connection with any bonus plan to which
the Executive was a participant as of the date of the Executive’s termination of
employment.  In addition, any options or restricted stock shall be immediately
vested upon termination of Executive’s employment pursuant to Section 5(a)(v) or
by the Corporation without “Cause”.
 
(d)           Upon termination of the Executive’s employment pursuant to Section
5(a)(iv) or (vi), in addition to the reimbursement of documented, unreimbursed
expenses incurred prior to such date, the Executive shall be entitled to the
following severance benefits: (i) accrued and unpaid Base Salary and vacation
pay through the date of termination, less withholding of applicable taxes; and
(ii) continued provision, for a period of one (1) month after the date of the
Executive’s termination of employment, of benefits under Benefit Plans extended
to the Executive at the time of termination.  Executive shall have any
conversion rights available under the Corporation’s Benefit Plans and as
otherwise provided by law, including the Comprehensive Omnibus Budget
Reconciliation Act.
 
(e)           Any payments required to be made hereunder by the Corporation to
the Executive shall continue to the Executive’s beneficiaries in the event of
his death until paid in full.
 
7.           Vacations. The Executive shall be entitled to a vacation of three
(3) weeks per year, during which period his Base Salary shall be paid in full.
The Executive shall take his vacation at such time or times as the Executive and
the Corporation shall determine is mutually convenient. Any vacation not taken
in one (1) year shall accrue, up to a maximum of six (6) weeks vacation, and
shall carry over to the subsequent year.
 
8.           Disclosure of Confidential Information. The Executive recognizes,
acknowledges and agrees that he has had and will continue to have access to
secret and confidential information regarding the Corporation, including but not
limited to, its products, formulae, patents, sources of supply, customer
dealings, data, know-how and business plans, provided such information is not in
or does not hereafter become part of the public domain, or become known to
others through no fault of the Executive. The Executive acknowledges that such
information is of great value to the Corporation, is the sole property of the
Corporation, and has been and will be acquired by him in confidence. In
consideration of the obligations undertaken by the Corporation herein, the
Executive will not, at any time, during or after his employment hereunder,
reveal, divulge or make known to any person, any information acquired by the
Executive during the course of his employment, which is treated as confidential
by the Corporation, and not otherwise in the public domain. The provisions of
this Section 8 shall survive the termination of the Executive’s employment
hereunder. All references to the Corporation in Section 8 and Section 9 hereof
shall include any subsidiary of the Corporation.
 
9.           Clawback Rights.  The Annual Bonus, and any and all stock based
compensation (such as options and equity awards) (collectively, the “Clawback
Benefits”) shall be subject to “Corporation Clawback Rights” as follows: During
the period that the Executive is employed by the Corporation and  upon the
termination of the Executive’s employment and for a period of three (3) years
thereafter, if there is a restatement of any financial results from which any
Clawback Benefits to Executive shall have been determined, Executive agrees to
repay any amounts which were determined by reference to any Corporation
financial results which were later restated (as defined below), to the extent
the Clawback Benefits amounts paid exceed the Clawback Benefits amounts that
would have been paid, based on the restatement of the Corporation’s financial
information.  All Clawback Benefits amounts resulting from such restated
financial results shall be retroactively adjusted by the Compensation Committee
to  take into account the restated results, and any excess portion  of  the
Clawback Benefits  resulting from such restated results shall be immediately
surrendered to the Corporation and if not so surrendered within ninety (90) days
of the revised calculation being provided to the Executive by the Compensation
Committee following a publicly announced restatement, the Corporation shall have
the right to take any and all action to effectuate such adjustment. The
calculation of the Revised Clawback Benefits amount shall be determined by the
Compensation Committee in good faith and applicable law, rules and
regulations.  All determinations by the Compensation Committee with respect to
the Clawback Rights shall be final and binding on the Corporation and
Executive.  The Clawback Rights shall terminate following a Change of
 

 
 

--------------------------------------------------------------------------------

 

Control, subject to applicable law, rules and regulations. For purposes of this
Section 9, a restatement of financial results that requires a repayment of a
portion of the Clawback Benefits amounts shall mean a restatement resulting from
material non-compliance of the Corporation with any financial reporting
requirement under the federal securities laws and shall not include a
restatement of financial results resulting from subsequent changes in accounting
pronouncements or  requirements which were not in effect on the date the
financial statements were originally prepared (“Restatements”).  The parties
acknowledge it is their intention that the foregoing Clawback Rights as relates
to Restatements conform in all respects to the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 (the “Dodd Frank Act”) and
requires recovery of all “incentive-based” compensation, pursuant to the
provisions of the Dodd Frank Act and any and all rules and regulations
promulgated thereunder from time to time in effect.  Accordingly, the terms and
provisions of this Agreement shall be deemed automatically amended from time to
time to assure compliance with the Dodd Frank Act and such rules and regulation
as hereafter may be adopted and in effect.
 
10.           Section 409A.
 
The provisions of this Agreement are intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and any final regulations
and guidance promulgated thereunder (“Section 409A”) and shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A.  The Corporation and Executive agree to work together in good
faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A.
 
To the extent that Executive will be reimbursed for costs and expenses or
in-kind benefits, except as otherwise permitted by Section 409A, (a) the right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit, (b) the amount of expenses eligible for reimbursement, or
in-kind benefits, provided during any taxable year shall not affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
taxable year; provided that the foregoing clause (b) shall not be violated with
regard to expenses reimbursed under any arrangement covered by Section 105(b) of
the Code solely because such expenses are subject to a limit related to the
period the arrangement is in effect and (c) such payments shall be made on or
before the last day of the taxable year following the taxable year in which you
incurred the expense.
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment unless such termination
constitutes a “Separation from Service” within the meaning of Section 409A and,
for purposes of any such provision of this Agreement references to a
“termination,” “termination of employment” or like terms shall mean Separation
from Service.
 
Each installment payable hereunder shall constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b), including Treasury
Regulation Section 1.409A-2(b)(2)(iii).  Each payment that is made within the
terms of the “short-term deferral” rule set forth in Treasury Regulation Section
1.409A-1(b)(4) is intended to meet the “short-term deferral” rule.  Each other
payment is intended to be a payment upon an involuntary termination from service
and payable pursuant to Treasury Regulation Section 1.409A-1(b)(9)(iii), et.
seq., to the maximum extent permitted by that regulation, with any amount that
is not exempt from Code Section 409A being subject to Code Section 409A.
 

 
 

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary in this Agreement, if Executive is a
“specified employee” within the meaning of Section 409A at the time of
Executive’s termination, then only that portion of the severance and benefits
payable to Executive pursuant to this Agreement, if any, and any other severance
payments or separation benefits which may be considered deferred compensation
under Section 409A (together, the “Deferred Compensation Separation Benefits”),
which (when considered together) do not exceed the Section 409A Limit (as
defined herein) may be made within the first six (6) months following
Executive’s termination of employment in accordance with the payment schedule
applicable to each payment or benefit.  Any portion of the Deferred Compensation
Separation Benefits in excess of the Section 409A Limit otherwise due to
Executive on or within the six (6) month period following Executive’s
termination will accrue during such six (6) month period and will become payable
in one lump sum cash payment on the date six (6) months and one (1) day
following the date of Executive’s termination of employment.  All subsequent
Deferred Compensation Separation Benefits, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Executive dies following termination but
prior to the six (6) month anniversary of Executive’s termination date, then any
payments delayed in accordance with this paragraph will be payable in a lump sum
as soon as administratively practicable after the date of Executive’s death and
all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit.
 
For purposes of this Agreement, “Section 409A Limit” will mean a sum equal (x)
to the amounts payable prior to March 15 following the year in which Executive
terminations plus (y) the lesser of two (2) times: (i) Executive’s annualized
compensation based upon the annual rate of pay paid to Executive during the
Corporation’s taxable year preceding the Corporation’s taxable year of
Executive’s termination of employment as determined under Treasury Regulation
1.409A-1(b)(9)(iii)(A)(1) and any IRS guidance issued with respect thereto; or
(ii) the maximum amount that may be taken into account under a qualified plan
pursuant to Section 401(a)(17) of the Code for the year in which Executive’s
employment is terminated.
 
11.           Miscellaneous.
 
(a)           The Executive acknowledges that the services to be rendered by him
under the provisions of this Agreement are of a special, unique and
extraordinary character and that it would be difficult or impossible to replace
such services. Accordingly, the Executive agrees that any breach or threatened
breach by him of Sections 8 or 9 of this Agreement shall entitle the
Corporation, in addition to all other legal remedies available to it, to apply
to any court of competent jurisdiction to seek to enjoin such breach or
threatened breach. The parties understand and intend that each restriction
agreed to by the Executive hereinabove shall be construed as separable and
divisible from every other restriction, that the unenforceability of any
restriction shall not limit the enforceability, in whole or in part, of any
other restriction, and that one or more or all of such restrictions may be
enforced in whole or in part as the circumstances warrant. In the event that any
restriction in this Agreement is more restrictive than permitted by law in the
jurisdiction in which the Corporation seeks enforcement thereof, such
restriction shall be limited to the extent permitted by law. The remedy of
injunctive relief herein set forth shall be in addition to, and not in lieu of,
any other rights or remedies that the Corporation may have at law or in equity.
 
(b)           Neither the Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement without the express written
consent of the other; provided however that the Corporation shall have the right
to delegate its obligation of payment of all sums due to the Executive
hereunder, provided that such delegation shall not relieve the Corporation of
any of its obligations hereunder.
 

 
 

--------------------------------------------------------------------------------

 

(c)           This Agreement constitutes and embodies the full and complete
understanding and agreement of the parties with respect to the Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, whether oral or written, between the Executive and the Corporation,
and shall not be amended, modified or changed except by an instrument in writing
executed by the party to be charged. The invalidity or partial invalidity of one
or more provisions of this Agreement shall not invalidate any other provision of
this Agreement. No waiver by either party of any provision or condition to be
performed shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same time or any prior or subsequent time.
 
(d)           This Agreement shall inure to the benefit of, be binding upon and
enforceable against, the parties hereto and their respective successors, heirs,
beneficiaries and permitted assigns.
 
(e)           The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
(f)           All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered, sent by registered or certified
mail, return receipt requested, postage prepaid, or by private overnight mail
service (e.g. Federal Express) to the party at the address set forth above or to
such other address as either party may hereafter give notice of in accordance
with the provisions hereof. Notices shall be deemed given on the sooner of the
date actually received or the third business day after sending.
 
(g)           This Agreement shall be governed by and construed in accordance
with the internal laws of the State of New York without reference to principles
of conflicts of laws and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the State of
New York.
 
(h)           This Agreement may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one of the same instrument. The parties hereto have
executed this Agreement as of the date set forth above.
 
 
 
CORPORATION:


SPHERIX INCORPORATED
 


By:                                                                           
        Ed Karr


Title:  Duly Authorized Chairman of the Compensation Committee
 
EXECUTIVE:

 
                                                                       
Anthony Hayes